Case: 4:19-cr-00682-DCN Doc #: 10 Filed: 01/28/20 1 of 1. PagelD #: 19

AO 442 (Rev. 11/11) Arrest Warrant iD! iLoQoTEL TZ

UNITED STATES DISTRICT COURT

 

 

 

for the
Northern District of Ohio
United States of America
Vv. )
FNU LNU, )
associated with Fresh Mark Employee Identification )
Number ***00 ) °
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) | FNULNU, associated with Fresh Mark Employee Identification Number ***00 ,
who is accused of an offense or violation based on the following document filed with the court:

M Indictment [1 Superseding Indictment 1 Information © Superseding Information © Complaint

O Probation Violation Petition [ Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1028(a)(7) Fraud in Connection with Identification Documents

 

 

 

 

 

 

Date: 11/07/2019
a
City and state: Cleveland, Ohio Magistrate Judge Thomas M.:Parker
Printed name and title
Return
This warrant was received on (date) t) t 4/ 04 , and the person v was arrested on (date) | | 3) POO

sont

at (city and state) Youngstown, OVNio ee cf

Date: | QV} | 9090

 

i

wl, Bag ne

wer AST.
dere sting officer’s signature

 

 

fw f
L Lon Ope Org f é PEACE

' Printed name and title

 

 

 
